Citation Nr: 0613737	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-31 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for a post traumatic 
seizure disorder, currently rated 20 percent disabling.

2.  Entitlement to an increased rating for dementia due to 
head trauma, currently rated 10 percent disabling.

3.  Entitlement to a compensable rating for left (minor) 
upper extremity weakness.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to February 
1985.  

These matters come before the Board of Veterans' Appeals from 
a December 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The veteran essentially contends that the evaluations 
currently assigned to his service-connected disabilities do 
not accurately reflect their current severity.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  Governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  38 C.F.R. 
§ 3.326 (2005); Green v. Derwinski, 1 Vet. App. 121 (1991).  
The veteran was last afforded a VA neurological examination 
in September 2003.  The examiner indicated that the veteran's 
claims file was not provided.  Also, in September 2003, the 
veteran was last afforded a VA mental disorders examination.  
The examination report does not make clear whether or not the 
examiner had access to the veteran's claims file.  Therefore, 
"contemporaneous" examinations are in order.

Review of the evidentiary record shows that the veteran has 
been in receipt of VA medical treatment, on a fairly 
consistent basis, from July 1985 to September 2003.  However, 
for reasons unclear to the Board, medical records dated 
subsequent to September 2003, if existent, are not of record.  
As these claims are being remanded the veteran should be 
asked to identify any medical treatment afforded him since 
September 2003.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish effective dates for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO should contact the veteran and 
ask him to identify any treatment he has 
received for his service-connected post 
traumatic seizure disorder, dementia due 
to head trauma, and/or left upper 
extremity weakness since September 2003.  
If treatment records are identified, the 
RO should take the necessary steps to 
obtain them.  If, after making reasonable 
efforts, the RO cannot locate such 
records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then:  (a)  notify 
the claimant of the specific records that 
it is unable to obtain; (b)  explain the 
efforts VA has made to obtain that 
evidence; and (c)  describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

3.  The RO is to schedule the appellant 
for a VA neurological examination in 
order to determine the nature and extent 
of any post traumatic seizure disorder 
and left upper extremity weakness.  The 
claims folder must be made available for 
the examiner to review.  In accordance 
with the latest AMIE work sheets for 
rating these disabilities, the examiner 
is to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any seizures and left upper 
extremity weakness.  The examiner must 
specifically note the nature (major or 
minor) and frequency of any seizures over 
the prior year.  A complete rationale for 
any opinions expressed must be provided.

4.  The RO is to also schedule the 
appellant for a VA psychiatric 
examination.  The claims folder must be 
made available for the examiner to 
review.  In accordance with the latest 
AMIE work sheets for rating dementia the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any associated 
disability.  A complete rationale for any 
opinions expressed must be provided.  

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failing to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
scheduled examinations, documentation 
should be obtained which shows that 
notice scheduling the examinations was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

8.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues.  If the 
appeal is denied in any degree, the 
veteran and his representative should be 
provided a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 2002) which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


